Citation Nr: 0628069	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-28 835A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision dated January 29, 
1981, that denied service connection for low back disability.  

(The issue of entitlement to a rating in excess of 10 percent 
for traumatic arthritis of the right knee is adjudicated in a 
separate decision.)


REPRESENTATION

Moving Party represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 



INTRODUCTION

The moving party served on active duty from May 1943 to 
February 1946.

This matter is before the Board in response to a January 2006 
motion for revision of a January 29, 1981 decision, in which 
the Board denied entitlement to service connection for low 
back disability.  

In January 2006, in accordance with 38 U.S.C.A. § 7111, the 
Board sent a letter to the moving party's representative 
acknowledging his motion for revision of a prior Board 
decision on the grounds of CUE.  The Board indicated that the 
representative had 30 days from the date of the letter to 
file a relevant response.  No additional argument was 
provided.

FINDINGS OF FACT


1.  In a January 29, 1981 decision, the Board denied the 
service connection claim for low back disability. 

2.  The moving party has failed to establish any kind of 
error of fact or law in the prior rating decision, that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.


CONCLUSION OF LAW

A valid claim of CUE in the January 29, 1981 decision, in 
which the Board denied service connection for low back 
disability, has not been presented.  38 U.S.C.A. § 7111 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(d), 20.1400, 20.1403, 
20.1404 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, the 
VCAA is inapplicable to motions for revisions of Board 
decisions.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (holding that the VCAA does not require remand of all 
claims pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.)  As the duties to notify and assist 
under the VCAA do not apply, the Board's decision to proceed 
in adjudicating this motion does not therefore prejudice the 
moving party in the disposition thereof.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II.  Clear and Unmistakable Error (CUE)

Under 38 U.S.C.A. § 7111 (West 2002 & Supp. 2005), the Board 
has been granted the authority to revise a prior Board 
decision on the grounds of CUE.  A motion in which review is 
requested based on CUE in a Board decision may be filed at 
any time after the underlying decision is rendered.  Review 
may be requested by the Board on its own motion or upon the 
request of a claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 
20.1400 (2005).

In January 2006, the moving party filed a motion for revision 
of a January 29, 1981 decision, in which the Board denied 
entitlement to service connection for low back disability.  
In his motion to the Board, the moving party contends that 
clear and unmistakable error exists in the January 29, 1981 
Board decision, which denied service connection for low back 
disability.  

CUE is defined as:

a very specific and rare kind of error, of fact or 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a) (2005).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2005).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e) (2005).

Prior decisions issued by the Court on the issue of CUE in an 
RO rating decision provide guidance for determining whether 
CUE exists in a Board decision.  The Court has defined CUE as 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  See Porter v. Brown, 5 Vet. 
App. 233, 235-36 (1993).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process. Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  The mere misinterpretation of facts also does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

Prior to deciding whether the January 19, 1981 decision 
involves CUE, the Board must determine whether, as a 
threshold matter, the moving party has plead CUE with the 
specificity required by regulation.

A motion for revision of a decision based on CUE must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error. Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non- specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
of this paragraph shall be dismissed without prejudice to 
refiling under this subpart.

38 C.F.R. § 20.1404 (2005).

In this case, in his January 2006 written motion, the moving 
party clearly and specifically alleges an error in the Board 
decision at issue, provides the factual basis for his 
allegation, and essentially indicates that if the Board had 
not made this error, he would have been awarded benefits to 
which he was entitled.  The moving party essentially alleges 
that, in its January 19, 1981 decision, the Board based its 
determination on facts not in evidence and that its error in 
this regard was outcome determinative.  

As to the merits of his motion, the moving party provided 
three separate arguments as to why clear and unmistakable 
error exists.

First, the moving party points out that the Board mistakenly 
interpreted a September 1951 letter from Dr. Harold E. Crowe 
in the January 29, 1981 decision.  In the September 1951 
letter, Dr. Crowe discussed both the veteran's low back 
problems and also a left grown problem, which was later 
diagnosed as osteochondroms of the lessor trochanter.  In the 
letter, Dr. Crowe opined that the pain in the veteran's left 
groin was not related to his back problem.  However, the 
Board indicated in the discussion and evaluation section of 
the 1981 decision that Dr. Crowe's September 1951 letter 
stated that the veteran's complaints of back pain was due to 
an osteochondroma.  
  
Upon review, the veteran is correct in that the Board 
misinterpreted Dr. Crowe's conclusion in his September 1951 
letter.  However, as noted above, the mere misinterpretation 
of facts also does not constitute CUE.  Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  In this case, the 
factual error by the Board involving Dr. Crowe's letter was 
not the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

The record at the time of the January 29, 1981 decision 
showed no treatment of diagnosis of a back disability in 
service, or spinal arthritis within one year of separation 
from service.  These findings were made by the Board in the 
decision and were supported by the record at that time.  
Separation examination from service did not show any chronic 
back disability, despite the moving party's subjective 
complaints of occasional back pain.  A diagnosis involving 
arthritis was not made until many years following separation 
from service.  In addition, there was also no medical opinion 
in the record at that time indicating a connection between 
the moving party's service and his current back disability.  

Based on the facts available at that time, reasonable minds 
could easily differ as to the outcome of the 1981 Board 
decision.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Whether 
the moving party's back pain was due or not due to his 
osteochondroma would not have changed the fact that there was 
no evidence of a back disability in service and no spinal 
arthritis within one year of separation from service.  It is 
clear from the decision that the Board based its conclusion 
at that time on the lack of medical evidence involving a back 
disability in service or within one year following service.  
In addition, if the Board had correctly noted that Dr. Crowe 
opined that the moving party's low back disability had no 
relationship with his osteochondroma, it cannot be inferred 
then from Dr. Crowe's letter that he was opining that the 
back disability was related to service.  Therefore, Dr. 
Crowe's letter, even if correctly interpreted by the Board in 
the decision, still did not support the moving party's claim 
that his low back disability was incurred or aggravated in 
service, or that he had arthritis within one year following 
service.  

Based upon the above, the factual error involving Dr. Crowe's 
conclusion in his made by the Board in January 29, 1981 would 
not have manifestly changed the outcome.  Fugo, supra.  

For his second argument, the moving party asserts that 
statements from the Board in a January 12, 1985 decision 
regarding the determination of the January 29, 1981 Board 
decision contradict statements from the Decision Review 
Officer (DRO) during his testimony on March 7, 1983.  
Specifically, the January 12, 1985 Board decision indicated 
that the prior Board decision revealed no obvious error in 
the determination that a low back disability was not incurred 
in or aggravated by service.  The moving party asserts that 
this finding is contradicted by the DRO who stated that BVA 
has not doubted the accidents in service, but there is no 
evidence to show that there was a residual from those 
accidents.  The moving party essentially contends that by 
evidence of the contradictory statements as to the Board's 
rationale in 1981, the Board made a decision in 1981 without 
having a clear view or reading of the facts at hand, and that 
sufficient confusion of the facts existed as to make an 
appropriate decision impossible.

Upon review, the Board initially notes that the alleged error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequent information in the 
record, such as a subsequent Board decision or DRO statement 
during testimony, may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  CUE must be based on 
evidence as it existed at the time of the decision.    

As for statements, it is important to note that the 
statements by the Board in 1985 and DRO in 1983 are not in 
contradiction, as asserted by the moving party.  The 
statements were used in different context from one another.  
The Board statement was in the context of determining whether 
a legal standard, CUE, was met, while the DRO statement was 
describing what factual findings were needed to prove the 
moving party's claim.    

The Board statement in 1985, that there was "no obvious 
error" in the earlier Board's ruling that a low back 
disability was not incurred in or aggravated by service, was 
made in the context of determining whether the legal standard 
of CUE was met.  This is a different context from the DRO 
statement that VA was not refuting the moving party's claim 
of accidents during service.  The DRO was not determining a 
legal issue by making such a statement, but appeared to be 
assisting the moving party in understanding what kind of 
evidence VA was looking for in order to grant his claim.      

In his third argument, the moving party asserts that he 
believes the January 29, 1981 Board decision gave 
insufficient weight to expert and lay testimony he provided 
in regard to his lower back condition.  This argument also 
does not warrant CUE.  As noted above, a mere difference of 
opinion in the outcome of the adjudication or a disagreement 
as to how facts were weighed and evaluated does not provide a 
basis upon which to find that VA committed administrative 
error during the adjudication process.  38 C.F.R. 
§ 20.1403(e) (2005); see Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In summary, in the three 
arguments raised, the moving party has failed to establish 
any kind of error of fact or law in the prior Board decision, 
that when called to the attention of later reviewers, compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  The Board decision was based on findings that 
there was no demonstration of a low back disability in 
service, or spinal arthritis within one year following 
service.  Separation examination and the lack of medical 
evidence showing a diagnosable back disability until many 
years following service supported this finding.  As such, the 
claim is denied.  


ORDER

As there is no CUE in the January 29, 1981 Board decision, 
the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


